Opinion issued July 12, 2012




                                     In The

                               Court of Appeals
                                     For The

                          First District of Texas
                           ————————————
                               NO. 01-12-00409-CV
                           ———————————
                       SCOTT BROWNING, Appellant
                                        V.
                           TANE BACINO, Appellee



                   On Appeal from the 310th District Court
                            Harris County, Texas
                      Trial Court Case No. 2009-62141



                       MEMORANDUM OPINION

      This is an attempted appeal of the trial court’s September 1, 2011

confirmation of an arbitration award.    The October 4, 2012 notice of appeal

appears to be untimely. See TEX. R. APP. P. 26.1. No clerk’s record has been filed.
Browning did not file a motion to extend time to file the notice of appeal. See TEX.

R. APP. P. 26.3.

      On May 3, 2012, the Clerk of this Court notified Browning that we would

dismiss this appeal for failure to pay the $175.00 filing fee unless the fee was paid

no later than May 14, 2012. See TEX. R. APP. P. 5 (requiring payment of fees),

42.3(c) (allowing involuntary dismissal). Browning did not respond.

      Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3.



                                    Per Curiam

Panel consists of Justices Higley, Sharp, and Huddle.




                                         2